DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 04/05/2019.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the limitation “mounting the rotatable assembly within at least one dressing machine such that the grinding assembly is rotatable relative to a dressing tool within the at least one dressing machine” is indefinite because the term “the grinding assembly” lacks proper antecedent basis. Is this a new component or is this the grinding wheel. For purposes of examination the Office will interpret the limitation to read as “mounting the rotatable assembly within at least one dressing machine such that the grinding wheel 

Regarding claim 6, the following limitations are indefinite:
The limitation “re-mounting the rotatable assembly within the at least one dressing machine” is indefinite because the term “re-mounting” does not make sense in the context of claim 1, where it was never removed.
The limitation “reconditioning the grinding wheel with the dressing tool to redefine the final outer profile” is indefinite because the terms “reconditioning” and “redefine” do not make sense within the context of claim 1. How is the grinding wheel reconditioned and the outer profile redefined when it was not removed previously in claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Junker (US Patent No. 10,532,443), hereinafter referred to as Junker.
	Regarding claim 1, Junker discloses a method of processing a rotatable assembly, the method comprising: 
(fig 2, 5) on an arbor (fig 2, 2) to form the rotatable assembly (fig 2, 5 is mounted on 2), wherein the grinding wheel has a ring-structure formed from a plurality of grit particles dispersed within a metallic material (col 1, lines 35-42); 
	mounting the rotatable assembly within at least one dressing machine such that the grinding wheel is rotatable relative to a dressing tool within the at least one dressing machine (fig 2, grinding wheel 2 is mounted in a dressing machine 7 with dressing tool 8); 
	and shaping the grinding wheel with the dressing tool to define a final outer profile of the grinding wheel configured to machine a workpiece (col 4, lines 16-26).
	Regarding claim 2, Junker further discloses the method in accordance with Claim 1 further comprising: mounting the rotatable assembly within a truing and conditioning machine (col 6, lines 11-42); and truing the grinding wheel mounted on the arbor (col 6, lines 11-42, 5 is still on 2).
	Regarding claim 3, Junker further discloses the method in accordance with Claim 2 further comprising conditioning, within the truing and conditioning machine, the grinding wheel mounted on the arbor (claim 4).
	Regarding claim 6, Junker further discloses the method in accordance with Claim 1 further comprising: re-mounting the rotatable assembly within the at least one dressing machine (fig 2, 2 and 5 are mounted with 7); and reconditioning the grinding wheel with the dressing tool to redefine the final outer profile (col 4, lines 16-26).
	Regarding claim 7, Junker further discloses the method in accordance with Claim 1, wherein shaping the grinding wheel comprises defining the final outer profile configured to machine a feature into the workpiece (col 4, lines 16-26), and configured to form the feature (fig 2, 7 is capable of achieving a dimensional tolerance of the grinding wheel 5).
	Regarding claim 8, Junker further discloses the method in accordance with Claim 1, wherein shaping the grinding wheel comprises: moving the dressing tool towards the grinding wheel (col 7, lines 3-19); and using an acoustic sensor to determine when contact is achieved between the dressing tool and the grinding wheel (col 9, lines 28-36, 14).
	Regarding claim 9, Junker discloses a method of processing a grinding wheel, the method comprising: 
	mounting a rotatable assembly within at least one dressing machine (fig 2, 2 and 5 are mounted with 7), wherein the grinding wheel includes a ring-structure (fig 1, 5), and wherein the rotatable assembly is rotatable relative to a dressing tool within the at least one dressing machine (fig 2, showing 2 is rotatable relative to 7); 
	channeling a stream of fluid between the grinding wheel and the dressing tool (claim 4); 
	moving the dressing tool towards the grinding wheel (col 8, lines 34-52); and 
	using an acoustic sensor to determine when contact is achieved between the dressing tool and the grinding wheel (col 9, lines 28-36, 14).
	Regarding claim 10, Junker further discloses the method in accordance with Claim 9 further comprising calibrating the at least one dressing machine, wherein the calibrating comprises: positioning the dressing tool a predefined radial distance relative to a longitudinal centerline of the grinding wheel such that a gap is defined between the dressing tool and the grinding wheel (fig 3, showing 5 is gaped to 14); and moving the dressing tool longitudinally towards the grinding wheel while maintaining the predefined radial position to determine a registration point on the grinding wheel (figs 4-5, showing 5 is adjusted in the z direction).
Regarding claim 11, Junker further discloses the method in accordance with Claim 10, wherein moving the dressing tool comprises: determining a first registration point on a first side of the grinding wheel (fig 5a, 15 has a first registration point); determining a second registration point on a second side of the grinding wheel (fig 5b, 15 has a second registration point); and determining a longitudinal center point on the grinding wheel based on the first and second registration points (fig 5c, 15 and a center point).
	Regarding claim 12, Junker further discloses the method in accordance with Claim 11 further comprising shaping the grinding wheel with the dressing tool to define a final outer profile that is symmetric relative to the longitudinal center point (col 10, lines 36-57).
	Regarding claim 13, Junker further discloses the method in accordance with Claim 9, wherein using an acoustic sensor comprises providing an audible communication path through the fluid (col 9, lines 28-36, 14).
	Regarding claim 14, Junker further discloses the method in accordance with Claim 13 further comprising receiving, by the acoustic sensor, an acoustic signal through the audible communication path when contact between the dressing tool and the grinding wheel is achieved (col 9, lines 28-36, 14).
	
	Regarding claim 16, Junker further discloses the method in accordance with Claim 9 further comprising shaping the grinding wheel with the dressing tool to define a final outer profile of the grinding wheel configured to machine a workpiece (col 4, lines 16-26).
Regarding claim 17, Junker discloses a system for use in shaping a grinding wheel, the system comprising: 
	at least one dressing machine comprising a dressing tool (fig 2, 7); and 
	a rotatable assembly mounted within the at least one dressing machine (fig 2, 2 and 5), the rotatable assembly comprising: 
		an arbor (fig 2, 2); and 
		a grinding wheel coupled to the arbor (fig 2, 5), wherein the grinding wheel includes a ring-structure formed from a plurality of grit particles dispersed within a metallic material (col 1, lines 35-42).
	Regarding claim 18, Junker further discloses the system in accordance with Claim 17, wherein the plurality of grit particles are formed from a cubic boron nitride material (col 1, lines 35-42, the disk is made from CBN).
	Regarding claim 19, Junker further discloses the system in accordance with Claim 17, wherein the grinding wheel is fully formed from a combined mixture of the plurality of grit particles and the metallic material (col 1, lines 35-42).
	Regarding claim 20, Junker further discloses the system in accordance with Claim 17, wherein the rotatable assembly is selectively removable from the at least one dressing machine as a unitary structure (fig 2, showing 2 and 5 are capable of being removed from 7 as a single structure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Junker (US Patent No. 10,532,443) as applied to claim 1, in view of Fisher (US Patent No. 5,259,914), hereinafter referred to as Junker and Fisher, respectively.
	Regarding claim 4, Junker discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose: further comprising: removing the rotatable assembly from the at least one dressing machine; and coupling the grinding wheel to a groove grinding machine configured to machine the workpiece with the grinding wheel.
	Fisher teaches a rotatable assembly comprising a grinding wheel (fig 1, 22), an arbor (fig 1, 20), the rotatable assembly being removable (fig 1, 14 is capable of being decoupled), the rotatable assembly being coupled in a different location (fig 1, 14 is capable of being transported to a different connector); and coupling the grinding wheel to a groove grinding machine configure to machine the workpiece with the grinding wheel (fig 1, 22 is coupled to 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker with the teachings of Fisher to incorporate the steps of removing the rotatable assembly and coupling the grinding wheel to a different coupler and coupling the grinding wheel to a groove grinding machine because allowing the rotatable assembly to be movable to different locations allows the user mobility is adjusting the grinding wheel relative to the workpiece which affords better ergonomics, convenience, and efficiency to the user which impacts the quality of work and thus reduces downtime which leads to greater work output and thus generates greater revenue to the user.
	Regarding claim 5, Junker discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein mounting a grinding wheel comprises installing a gear and bearing system between the grinding wheel and the arbor before the grinding wheel is mounted within the dressing machine.
	Fisher teaches a rotatable assembly comprising a grinding wheel (fig 1, 22), an arbor connected to a gear means, wherein the gear means is between the arbor and the grinding wheel (col 3, line 60 – col 4, line 32, teaches that motor has a spindle attached to a gear means and the gear means attached to a shaft holding the grinding wheel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker with the teachings of Fisher to incorporate the gear means between the arbor and the grinding wheel because the gear means allows the spindle to be geared to rotate the grinding wheel at a faster speed such that the current consumption, of the device of Junker is lowered, and thus the power consumption is reduced which leads to less overhead in the dressing of the grinding wheel (Junker, col 4, lines 8-15, summarized).
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Junker (US Patent No. 10,532,443) as applied to claim 1, alone, hereinafter referred to as Junker.
	Regarding claim 15, Junker discloses the elements of the claimed invention as stated above in claim 9, but does not explicitly disclose the method further comprising: machining a feature into a test coupon with the grinding wheel; and evaluating the test coupon to determine if the feature has a dimensional tolerance within a predefined range

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Junker to incorporate the use of a workpiece (or test coupon) to evaluate the profile of the grinding wheel by trial and error experiments to be within a dimensional tolerance because the wear of the profile of the grinding wheel causes deterioration of the grinding result and correspondingly to a deviation from the normal shape of the groove in the workpiece and that having an accurate and sharp profile of the grinding wheel results in more efficient grinding and groove making (col 1, lines 20-34, summarized).Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723